Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending
Claim 1-20 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the DCI indicates a number of the plurality of consecutive subframes “, which fails to further limit the subject matter of the claim upon which it depends i.e. “a downlink control information (DCI) indicating uplink resources in a plurality of consecutive subframes” of parent claim 1 .Therefore claim 2 is rejected for failure to further define claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.












Claim 1-4, 10, 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 11,12,14,17 of the USPN 10298374
For claim 1 of the current application, a claim mapping of limitations between current application and claim 11 of USPN 10298374 is presented in the table below, wherein the differences between the claims are underlined.
Application 16407592 claim 1
USPN 10298374  claim 11
1.    A wireless device comprising:

A wireless device comprising:
one or more processors; and

one or more processors; and

memory storing instructions that, when executed by the one or more processors, cause the wireless device to:

memory storing instructions that, when executed by the one or more processors, cause the wireless device to:

receive a downlink control information (DCI) indicating uplink resources in a plurality of consecutive subframes, the DCI comprising a first field and a second field;

receiving a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink subframes of the LAA cell,
the DCI comprising a first field and a second field; 

the DCI comprising a first field, a second field, and one or more third fields; 

determine a position of a first subframe in the plurality of consecutive subframes based on the first field, 

determining a position of a first subframe in the one or more consecutive uplink subframes employing the first field;


and transmit, in the first subframe, the one or more CSI fields in response to the second field triggering a CSI report.
and transmit, in the first subframe, one or more CSI fields of the LAA cell when the second field is set to trigger a CSI report; 



As indicated by the table above, the current application does not contain claim limitations “LAA cell and one or more third field in the subframe”.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the current application to remove features from claim 11 of USPN 10298374. Because it is obvious to remove feature to arrive at a broader claim. Therefore Claim 1 is patentably not distinct from claim 11 of parent claim application, USPN 10298374

Claims 2-4 of current application is also rejected under ODP in light of claim 11, 12, 17 of Parent case, USPN 10298374.

Application 16407592 claim 2
USPN 10298374  claim 11
Wherein the DCI indicates a number of the plurality of consecutive subframes.
a downlink control information (DCI) indicating uplink resources in a plurality of consecutive subframes
Application 16407592 claim 3
USPN 10298374  claim 12
wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.

wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.
Application 16407592 claim 4
USPN 10298374  claim 17
wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.
wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.


It would have been obvious to a person of ordinary skills in the art before the effective filling date of the current application to remove features from claims 11, 12 and 17 of USPN 10298374. Because it is obvious to remove feature to arrive at a broader claim. Therefore Claim 3 is rejected under ODP for the same reason as in claim 1.

Claim 10 of current application is also rejected under ODP in light of claim 14 of Parent case, USPN 10298374.
Application 16407592 claim 10
USPN 10298374  claim 14
wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.


It would have been obvious to a person of ordinary skills in the art before the effective filling date of the current application to remove features from claim 14 of USPN 10298374. Because it is obvious to remove features to arrive at a broader claim. Therefore Claim 10 is rejected under ODP for the same reason as in claim 1.


Claim 15 of current application is also rejected under ODP in light of claim 14 of Parent case, USPN 10298374.
Application 16407592 claim 15
USPN 10298374  claim 14
wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.


It would have been obvious to a person of ordinary skills in the art before the effective filling date of the current application to remove features from claim 14 of USPN 10298374. Because it is obvious to remove features to arrive at a broader claim. Therefore Claim 15 is rejected under ODP for the same reason as in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern.
The application is about triggering a CSI report and is shown in fig. 13 below: 
    PNG
    media_image1.png
    484
    363
    media_image1.png
    Greyscale


The primary reference Wu et al. (US-PG-PUB 2019/0097779 A1) is about scheduling uplink control information and is shown in fig. 3 below 
    PNG
    media_image2.png
    563
    411
    media_image2.png
    Greyscale



The secondary reference Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and is about CSI reporting and is shown in fig. 5 
    PNG
    media_image3.png
    553
    497
    media_image3.png
    Greyscale

As to claim 1. Wu teaches a wireless device (Wu Ue fig 1 110,111): comprising 
one or more processors (Wu fig 2a, controller 220; see also [0038]); and
memory storing instructions (Wu fig. 2a, storage device 230; see also [0040]), that when executed by the one or more processors, cause the wireless device to:
receive a downlink control information (DCI) (Wu fig.3 S302 Ue receiving a DCI, see also [0050]) indicating uplink resources (Wu fig. 3 S304 UCI being indicated among multiple UCI see also [0050]; [0028] UCI are PUCCH resource  and [0054] UCI made of two subframes in the time domain i.e. consecutive see [0088]), the DCI comprising a first field and a second field (Wu fig. 9 multiple field one indicating starting position of the UCI resource and one indicating the position of the sub-carrier of UCI resource);
determine a position of a first subframe in the plurality subframes based on the first field (Wu fig 3 S304 and [0050] position of resource being determined and the UCI region having multiple UCI see also fig. 9 multiple field one indicating starting position of the UCI resource and one indicating the position of the sub-carrier of UCI resource) wherein the first subframe is for transmission of one or more channel state information (CSI) fields (Wu Fig.13 S1304 determination being done whether CSI reporting is triggered based on a field of the DCI and a CSI reporting being done using a UCI i.e. signal of a subframe see also [0098] see also fig. 4 UCI #1 ); and 
transmit (Wu [0098] transmission taking place), in the first subframe (Wu [0098] transmission taking in  UCI resources see also fig. 4 UCI #1), the one or more CSI fields in response to the second field triggering a CSI report (Wu [0098] a reporting taking place based on an indication field in the DCI and reporting including CSI and a first indication field and a second indication filed [0099] a csi report taking place based on an indication .i.e. second trigger indication and [0098] multiple indication field).
Wu does not expressly teach plurality of consecutive subframe, a first subframe and a second subframe and does not expressly teach a first subfame for reporting CSI 
                However Stern from a similar field of endeavor teaches plurality of consecutive subframes (Stern [0243] consecutive subframes) a first subframe(Stern [0243] consecutive subframes) and a second subframe(Stern [0243] consecutive subframes), a first subfame for reporting CSI (Stern [0260] lines 19-21 a  subframe being used for reporting aperiodic report) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Stern and the teaching Wu to use a first subframe to report CSI. Because Stern teaches a method for providing to a user equipment transmission indication of successful or failed transmission and may avoid CRC thus providing better spectrum utilization (Stern [0015]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um.

As to claim 2.  The combination of Wu and Stern teaches all the limitations of parent claim 1,
                The combination of Wu and Stern does not teach wherein the DCI indicates a number of the plurality of consecutive subframes 
                However Um from a similar field of endeavor teaches wherein the DCI indicates a number of the plurality of consecutive subframes (Um [0114] a DCI having an indication/notification of a number of consecutive subframe).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Um and the combined teaching of Wu and Stern to use an indication to indicate the number of consecutive of subframe. Because Um teaches a method for improving uplink transmission efficiency (Um [002]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um, and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).

As to claim 3.    The combination of Wu, Stern and Um teaches all the limitations of parent claim 2
The combination of Wu, Stern and Um teaches does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field
However Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field(Etemad US-PG-PUB 2014/0044076) [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern and Um to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1) and in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati.

As to claim 4.    The combination of Wu, Stern, Etemad and Um teaches all the limitations of parent claim 3
The combination of Wu, Stern, Etemad and Um does not teach wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.
However, Falahati from a similar field of endeavor teaches   wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator (Falahati [0080] CSI bits including or describing CQI, PMI and RI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Falahati and the combined teaching of Wu, Stern, Um, Etemad to use CSI field to convey channel quality, precoding matrix and rank indicator. Because Falahati teaches an improved techniques to manage transmission of uplink control channel information in system that employs carrier aggregation (Falahati [0006]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati and in view of Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada.

As to claim 5.    The combination of Wu, Stern, Etemad, Um, Falahati teaches all the limitations of parent claim 4, 
The combination of Wu, Stern, Etemad, Um, Falahati does not teach the DCI further comprises a third field and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based at least, on the third field the LBT procedure indicating a channel is available for transmission in the first subframe.
However Harada from a similar field of endeavor teaches the DCI further comprises a third field (Harada [0057] a DCI having a bit representing a result of LBT procedure); and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based (Harada 20180020479 [0057] [0062] LBT), at least, on the third field (Harada [0057] a DCI having a bit representing a result of LBT procedure), the LBT procedure indicating a channel is available for transmission in the first subframe (Harada [0057] a status of channel via a LBT being conveyed idle or free).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Harada and the combined teaching of Wu, Stern, Um, Etemad and Falahati to use a third to indicate the availability of channel. Because Harada teaches a method of improving for measurement by indicating timing of transmission to user thus improving spectrum utilization (Harada [0010]).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati and in view of Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada and in view of Ouchi (US-PG-PUB 2019/0044639) hereinafter Ouchi

As to claim 6.    The combination of Wu, Stern, Etemad, Um, Falahati and Etemad teaches all the limitations of parent claim 5, 
The combination of Wu, Stern, Etemad, Um, Falahati and Etemad does not teach wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting.
However Ouchi from a similar field of endeavor teaches wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting (Ouchi [0217] a LBT procedure determine since when a transition from busy to idle has took place and back-off time which is a time before sensing or transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ouchi and the combined teaching of Wu, Stern, Um, Etemad, Falahati and Harada a third field to indicate how long a signal has been idle. Because Ouchi teaches a method for improved transmission between Ue and base station (Ouchi [0013]).

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati and in view of Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada in view of Ouchi (US-PG-PUB 2019/0044639) hereinafter Ouchi and in view of Takeda (US-PG-PUB 2018/0139705) hereinafter Takeda.

As to claim 7.   The combination of Wu, Stern, Etemad, Um, Falahati and Etemad teaches all the limitations of parent claim 6, 
The combination of Wu, Stern, Etemad, Um, Falahati and Etemad does not teach wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.
However Takeda from a similar field of endeavor teaches wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields (Takeda [0147] a TPC being used to control power for CSI transmission)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Wu, Stern, Um, Etemad, Falahati, Harada and Takeda to a TPC for calculating a transmit power  . Because Takeda teaches a method for improved transmission between Ue and base station by carrier transmission properly (Takeda [0010]).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati and in view of Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada in view of Ouchi (US-PG-PUB 2019/0044639) hereinafter Ouchi in view of Takeda (US-PG-PUB 2018/0139705) hereinafter Takeda and in view of Baek et al. (US-PG-PUB 2016/0227571 A1) hereinafter Baek

As to claim 8.  The combination of Wu, Stern, Takeda, Harada, Ouchi, and Takeda teaches all the limitation of parent claim 7, 
 The combination of Wu, Stern,Etemda,Falahati,Harada,Ouchi, Takeda does not teach wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources the configuration parameters comprising one or more channel state information (CSI) parameters.
However Baek from a similar field of endeavor teaches   wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources (Baek  [0121] configuration of LAA using RRC which is received by Ue), the configuration parameters comprising one or more channel state information (CSI) parameters(Baek [0121] configuration of LAA using RRC which is received by Ue and the configuration having CSI-RS to be used for measurement).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Baek and the combined teaching of Wu, Stern, Um,Etemad,Falahati, Takeda, Ouchi, Harada to use RRC to configure LAA and CSI. Because Baek teaches a method for effectively use a plurality of carrier thus providing efficient spectrum utilization (Baek [0036]).

Claim 9,10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um,   in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati and in view of Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada in view of Ouchi (US-PG-PUB 2019/0044639) hereinafter Ouchi in view of Takeda (US-PG-PUB 2018/0139705) hereinafter Takeda and in view of Baek et al. (US-PG-PUB 2016/0227571 A1) hereinafter Baek

As to claim 9.    The combination of Wu, Stern, Takeda, Harada, Ouchi, and Takeda teaches all the limitation of parent claim 8, 
                The combination of Wu, Stern, Um, Falahati, Harada, Ouchi, Takeda, Baek does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages.
However Etemad from a similar field of endeavor teaches   wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages(Etemad 2014/0044076 A1 [0027] CSI processes being conveyed via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern, Um,Etemad,Falahati, Takeda, Ouchi, Harada and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

As to claim 10.    The combination of Wu, Stern, Takeda, Harada, Ouchi, Takeda and Baek teaches all the limitation of parent claim 9, 
                The combination of Wu, Stern, Um,   Falahati, Harada, Ouchi, Takeda  and Baek does not teach wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
However Etemad from a similar field of endeavor teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters(Etemad [0027] CSI-RS and CSI-IM)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern, Um, Falahati, Takeda, Ouchi, Harada and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada 

As to claim 11. The combination of Wu, Stern teaches all the limitations of claim 1,  
 The combination of Wu, Stern does not teach the DCI further comprises a third field; and the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based at least, on the third field the LBT procedure indicating a channel is available for transmission in the first subframe.
However Harada from a similar field of endeavor teaches the DCI further comprises a third field (Harada 20180020479 [0057] a DCI having a bit representing a result of LBT procedure); and
the instructions further cause the wireless device to perform a listen-before-talk (LBT) procedure based (Harada 20180020479 [0057][0062] LBT), at least, on the third field(Harada 20180020479 [0057] a DCI having a bit representing a result of LBT procedure), the LBT procedure indicating a channel is available for transmission in the first subframe (Harada [0057.a status of channel via a LBT being conveyed idle or free)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Harada and the combined teaching of Wu, Stern to use a third to indicate the availability of channel. Because Harada teaches a method of improving for measurement by indicating timing of transmission to user thus improving spectrum utilization (Harada [0010]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern Harada et al. (US-PG-PUB  2018/0020479) hereinafter Harada in view of Ouchi (US-PG-PUB 2019/0044639) hereinafter Ouchi

As to claim 12.    The combination of Wu, Stern, and Harada teaches all the limitations of claim 11, 
The combination of Wu, Stern, Harada does not teach wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting.
However Ouchi from a similar field of endeavor teaches wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting ( Ouchi 20190044639 [0217] a LBT procedure determine since when a transition from busy to idle has took place  and back-off time which is a time before sensing or transmission)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ouchi and the combined teaching of Wu, Stern, Um, Harada to use a third field to indicate how long a signal has been idle. Because Ouchi teaches a method for improved transmission between Ue and base station (Ouchi [0013]).

Claim 13,is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of in view of Baek et al. (US-PG-PUB 2016/0227571 A1) hereinafter Baek 

As to claim 13.    The combination of Wu and Stern teaches all the limitations of claim 1,
The combination of Wu and Stern does not teach wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources the configuration parameters comprising one or more channel state information (CSI) parameters.
However Baek from a similar field of endeavor teaches   wherein the instructions further cause the wireless device to receive one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell comprising the uplink resources (Baek  [0121] configuration of LAA using RRC which is received by Ue), the configuration parameters comprising one or more channel state information (CSI) parameters(Baek [0121] configuration of LAA using RRC which is received by Ue and the configuration having CSI-RS to be used for measurement).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Baek and the combined teaching of Wu and Stern to use RRC to configure LAA and CSI. Because Baek teaches a method for effectively use a plurality of carrier thus providing efficient spectrum utilization (Baek [0036]).

Claim 14,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern in view of Um et al.  (US-PG-PUB 2018/0092128 A) hereinafter Um, in view of Baek et al. (US-PG-PUB 2016/0227571 A1) hereinafter Baek  and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  hereinafter Etemad 

As to claim 14.  The combination of Wu, Stern and Baek teaches all the limitations of claim 13,
The combination of Wu, Stern and Baek does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages
However Etemad from a similar field of endeavor teaches   wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages(Etemad 2014/0044076 A1 [0027] CSI processes being conveyed via RRC). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern, Um and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

As to claim 15.     The combination of Wu, Stern, Baek and Etemad teaches all the limitations of claim 14,
Etemad teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters (Etemad 2014/0044076 A1 [0027] CSI-RS and CSI-IM).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern, Um and Baek to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of in view of Baek et al. (US-PG-PUB 2016/0227571 A1) hereinafter Baek and in view of Chen (US-PG-PUB 2015/0124663 A1) hereinafter Chen

As to claim 16.     The combination of Wu, Stern and Baek teaches all the limitations of parent claim 13,
The combination of Wu, Stern and Baek  does not teach wherein the instructions further cause the wireless device to perform measurements in one or more second subframes according to a subframe pattern configuration, wherein the configuration parameters indicate the subframe pattern configuration.
However Chen from a similar field of endeavor teaches wherein the instructions further cause the wireless device to perform measurements in one or more second subframes according to a subframe pattern configuration (Chen [0074] CSI measurement taking place based on a pattern), wherein the configuration parameters indicate the subframe pattern configuration (Chen [0074] a RRC configuration parameter being used for configuring the CSI pattern and the RRC configuration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chen and the combined teaching Wu, Stern and Baek to use configuration parameter for CSI measurement. Because Chen teaches a method for improving interference measurement (Chen [0013]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1)  hereinafter Etemad 

As to claim 17.  The combination of Wu and Stern teaches all limitations of the parent claim 1,
  The combination of Wu and Stern does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.
However Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field(Etemad US-PG-PUB 2014/0044076) [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Wu, Stern, to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of Falahati et al. (US-PG-PUB 2014/0078974 A1) hereinafter Falahati

As to claim 18.    The combination of Wu and Stern teaches all limitations of the parent claim 1,
                 The combination of Wu and Stern does not teach wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.
               However Falahati from a similar field of endeavor teaches wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator (Falahati [0080] CSI bits including or describing CQI, PMI and RI) 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Falahati and the combined teaching of Wu, Stern to use CSI field to convey channel quality, precoding matrix and rank indicator. Because Falahati teaches an improved techniques to manage transmission of uplink control channel information in system that employs carrier aggregation (Falahati [0006]). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of Zhang (US-PG-PUB 2018/0310195) hereinafter Zhang.

As to claim 19. The combination of Wu and Stern teaches all limitations of the parent claim 1,
                 The combination of Wu and Stern does not teach wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields.
However Zhang from a similar field of endeavor teaches  wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields(Zhang [0229] a DCI field having resource assignment block).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Zhang and the combined teaching of Wu, Stern to use a fourth field in order to indicate assignment block . Because Zhang teaches a method to improve spectrum efficiency (Zhang [0007]).

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2019/0097779 A1) hereinafter Wu, in view of Stern-Berkowitz et al. (US-PG-PUB 2018/0048498) hereinafter Stern and in view of Takeda et al.(US-PG-PUB 2018/0139705) and in view of Takeda.

As to claim 20.    The combination of Wu and Stern teaches all limitations of the parent claim 1,
                 The combination of Wu and Stern does not teach wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.
However Takeda from a similar field of endeavor teaches wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields (Takeda [0147] a TPC being used to control power for CSI transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Wu, Stern to a TPC for calculating a transmit power. Because Takeda teaches a method for improved transmission between Ue and base station by carrier transmission properly (Takeda [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US-PG-PUB 2019/0045505 A1) Method and system for transmitting and receiving wireless signal
Lee (US-PG-PUB 2018/0097603 A1) Method for transmitting uplink control channel in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/V.P/Examiner, Art Unit 2412                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412